DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 8/26/2022 to the non-final Office action of 7/27/2022 is acknowledged. The Office action on currently pending claims 1-7, 10-12, 14-16, and 19-22 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-7, 10-12, 14-16, 19, and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/7, 012, 807 to Chu et al. (hereafter “Chu”, of record). 
Regarding claim 1, 2, 7, and 14, Chu disclosed (Fig. 4A, 4B, 5) a system comprising: an electronic device (200, 210, 510, 515) including at least one electronic component (e.g., I/O expansion cards (200), processor (510), etc., [the expansion cards (200) inherently contain electronic components]), wherein the electronic device is a removable expansion card (200) within a computer node (100, 400), and a heat-transfer conduit comprising a heat pipe (520, 525, 530) including a first closed end (520) and a second closed end (530), the first closed end being positioned to receive heat (directly or indirectly) from the at least one electronic component (i.e., from the electronic component(s) of the I/O expansion card(s) (200), processor (510), etc.), and wherein the heat-transfer conduit is configured to conduct heat from the first closed end (520) to the second closed end (530), and wherein the second closed end of the heat pipe (520, 525, 530) comprises an exposed outside surface (334); and a cold plate assembly (540, 550, 560) including a cold plate (540) and a mechanism (550, 560) configured to permit movement of the cold plate between a first position and a second position, wherein the cold plate assembly defines a surface (341) contoured to fit to and receive the exposed outside surface (334) of the second closed end (530) of the heat pipe (520, 525, 530), wherein at the first position the defined surface (341) of the cold plate (540) contacts the exposed outside surface (334) of the second closed end (530) of the heat pipe (520, 525, 530) for receipt of heat by the cold plate (540) from the heat pipe (520, 525, 530) (Fig. 5; col. 3, l. 57 to col. 4, l. 25)), and wherein at the second position the cold plate (540) is apart from the exposed outside surface (334) of the heat pipe (520, 525, 530), (i.e., when the drawer (500) is partially withdrawn from the electronic rack (400), e.g., see the drawer (430b) on Fig. 4A); and a fluid conduit (545) within the computer node (400) integrated with the cold plate (540) and configured to allow fluid to pass therein for transferring heat from the cold plate (see annotated Fig. 5 below), and a bracket that attached the electronic device to a server shuttle (500) and secures the second closed end (530) to the electronic device such that a portion of the second closed end (530) is exposed outside of the bracket for contact with the cold plate (540) (see annotated Fig. 5 below). 

    PNG
    media_image1.png
    428
    963
    media_image1.png
    Greyscale

Regarding claims 3, 4, and 15, Chu disclosed that the cold plate assembly comprises a coiled spring resilient member (550) configured to bias the cold plate (540) in the direction of the first position (Fig. 5).
Regarding claims 5, 6, and 16, Chu disclosed that the electronic device further comprises a heat sink (520) configured to receive heat from the at least one electronic component (510), wherein the first end is attached to, and configured to receive heat from, the heat sink (Fig. 5).
Regarding claim 11, Chu disclosed that a fluid conduit (545) passes through the cold plate (540), (Fig. 5).
Regarding claims 10 and 19, Chu disclosed that  the fluid conduit includes a fluid inlet (442) for receipt of fluid and connected to a fluid source (inherently present)  and a fluid outlet (444) for exit of fluid (Fig. 4A).
Regarding claims 12 and 20, Chu disclosed that  the fluid conduit (540) is made of flexible material (inherently, in order to allow the cold plate (540) to move upon compression of springs (550)), wherein the fluid conduit is flexible such that it moves along with the cold plate (540) between the first position and the second position (Fig. 5).
Examiner’s Note: regarding method claims 14-16 and 19-20, since there are no specific method steps being claimed, just a general process of assembling of the device (i.e., providing each element, connecting, moving, etc.), the fact that the structure of the device of the present invention is anticipated by Chu means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in the claim are inherently necessitated by the structure of Chu.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 21 and 22, are rejected under 35 U.S.C. 103 as being obvious over Chu in view of US/6,836,407 to Faneuf et al. (Faneuf) (of record).
Regarding claims 21 and 22, Chu disclosed all as applied to claims 1 and 14 above, but did not disclose that the defined surface of the cold plate comprises a channel defined on a side of the cold plate for fit to the exposed outside surface of the heat pipe when at the first position.
Faneuf disclosed such a concept (Fig. 2, 3), wherein the defined surface of the cold plate (36) comprises a channel (48) defined on a side of the cold plate for fit to the exposed outside surface (84) of the second end (68) of the heat pipe (64, 66) for the benefits of better coupling therebetween (col. 4, l. 65 to col. 5, l. 6). 
Since inventions of Chu and Faneuf are from the same field of endeavor, the purpose of the arrangement of Faneuf would be recognized in the invention of Chu.
It would have been obvious to a person of the ordinary skill in the related arts before the effective filing date of the claimed invention to have modified to Chu by providing the defined surface of the cold plate with a channel defined on a side of the cold plate for fit to the exposed outside surface of the heat pipe when at the first position, as taught by Faneuf, for the benefits of better coupling therebetween (Faneuf, col. 4, l. 65 to col. 5, l. 6). The additional benefit will be increased thermal interface area and better thermal dissipation. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: regarding method claim 22, since claim just recites the structure of the apparatus and there are no specific method steps being claimed, the fact that the structure of the device of the present invention is obvious over Chu as modified by Faneuf, means that the general method for providing such a structure is also obvious over the same references. The method steps recited in the claim are inherently / obviously necessitated by the structure of Chu as modified by Faneuf.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. Amended claims continue to read on references of record. Applicant has reiterated previous arguments which have been previously rebutted during prosecution (e.g., see Examiner’s Answer of 3/24/2022, etc.).
	The gist of the Applicant’s arguments is that, allegedly, in the instant application “the contoured shape of the surface of the cold plate assembly can provide, for example, the ease of receipt of the exposed outside surface of the heat pipe to the cold plate. In marked contast [sic], Chu shows in FIG. 4A and specifically describes at column 4, lines 16-24, that the components 334 and 341 are planar main surfaces. There is no disclosure or suggestion in Chu of these components having the defined surfaces as recited by claim 1 for fitting and ease of receipt of the exposed outside surface of a closed end of the heat pipe”. 
	The Office would like to direct the Applicant’s attention to the fact that claim 1 describes the aforementioned “contoured shape of the surface of the cold plate assembly...for… the ease of receipt of the exposed outside surface of the heat pipe to the cold plate”, by a single limitation “contoured to fit”. Now, turning back to Chu (US 7,012,807) applied against the claim in the outstanding rejection, the main question is whether the components (cold plates) (530) and (540) (Fig. 5 of Chu) are also “contoured to fit” each other. These two components are also represented on Fig. 4A as components (cold plates) (335) and (340) having planar defined contact surfaces (334) and (341), respectively. The Office would like to direct the Applicant’s  attention to the fact that the limitation “contoured to fit” recited in claims 1 and 14, is pretty broad. The dictionary definition of “fit” is “to conform correctly to the shape or size of” (www.merriam-webster.com) and the definition of “contoured” (contour) is “to shape so as ta ft” (www.merriam-webster.com) and “the outline of a figure or body; the shape or line that defines or bounds a shape or object; contour line” (www.dictionary.com/browse/contoured).
	Therefore, in view of the above, it can be said that the components (530) / (335) and
(540) / (340) in Chu, even if they have planar defined contact surfaces (334) and (341), respectively, meet the “contoured to fit” limitation, since their “shape” or “outline” “conform correctly to the shape or size of” each other. In other words, two cold plates (530) / (335) and (540) / (340) in Chu, when in contact, are “countered to fit” each other, as claimed (Chu, Fig. 5).
	 Amended claims continue to read on references of record. Therefore, the rejection is hereby maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835